Filed 5/14/15 In re M.A. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



In re M.A., a Person Coming Under the                                    B258955
Juvenile Court Law.
_____________________________________
LOS ANGELES COUNTY DEPARTMENT                                            (Los Angeles County
OF CHILDREN AND FAMILY SERVICES,                                         Super. Ct. No. DK04922)

         Plaintiff and Respondent,

         v.

CHRISTINA I.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Carlos E.
Vasquez, Judge. Affirmed.
         Matthew I. Thue, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel
and Tyson B. Nelson, Deputy County Counsel for Plaintiff and Respondent.

                                        _________________________
       C.I. (mother) appeals a dispositional order after the juvenile court declared her
daughter M.A. (the minor) a dependent child of the court pursuant to Welfare and
Institutions Code section 300, subdivision (c).1
       Mother solely challenges the underlying jurisdictional finding. She contends the
juvenile court erred in assuming dependency jurisdiction due to insufficient evidence that
the minor faced a risk of serious emotional damage within the meaning of section 300,
subdivision (c), and due to insufficient evidence that mother was an offending parent.
We reject mother’s challenges to the sufficiency of the evidence and affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       This dependency proceeding arises out of a child custody dispute between the
minor’s parents.
       In April and May of 2014, the Los Angeles County Department of Children and
Family Services (DCFS) received three child abuse referrals in this matter. A social
worker interviewed the minor, who reported that some of her overnight visits at her
father’s home had been inappropriate. For example, one morning, the minor woke up
and found father covered in vomit; he was wearing boxer shorts and his penis was
exposed while he was asleep, causing her to be very embarrassed. Also, father would
come into the bathroom while she was taking a shower. Father denied all allegations and
stated his daughter was being manipulated and coached by her mother.
       The social worker was present for a visit by father on April 23, 2014. The minor
became “hysterical” and stated she was not going to go with father. The social worker
“observed the child to be very sad; crying all the time and the child feels she is an
emotional wreck because of all the things going on between father and mother and family


1
      The dispositional order is directly appealable and the jurisdictional finding is
reviewable on the appeal from the dispositional order. (Welf. & Inst. Code, § 395; In re
M.C. (2011) 199 Cal.App.4th 784, 801.)

      All further statutory references are to the Welfare and Institutions Code, unless
otherwise specified.

                                              2
court. At this time the child is withdrawn[,] not talking[,] [and] appears depressed
because of the aggressive conduct of her parents; arguing and using the police during all
visits.”
       A report from the Pomona Police Department dated April 30, 2014 stated an
officer responded to mother’s home that day “regarding a keep the peace call regarding
child custody.” The office “recognized the address due to several previous calls for
service regarding child custody issues.” Father told the officer he had paperwork
regarding child custody and that he was there to pick up his daughter. The minor stated
she did not want to go with her dad, and mother stated she was not going to make her go.
The officer opined, “Based on previous experiences with all parties involved, I believe
that [mother] influences [the minor’s] decisions, and encourages her to choose not to go
to her father’s when she is supposed to. . . . [¶] [The minor] stated that she did not want
to go with her father, and [mother] was encouraging her daughter to go to juvenile hall
instead of her court ordered visitation.”
       The officer “explained to [the minor] that [he] did not believe juvenile hall was the
right place for her, and that people get into fights at juvenile hall. [He] told her that it
was like jail for juveniles, and that [he] thought it was disgusting that her
mother . . . would rather she go there, [than] with her father for his 4 hour court ordered
visitation. [The minor] began to cry and stated that she would go with her father.”
       On May 8, 2014, DCFS filed a petition alleging that the minor, then 13 years of
age, came within section 300, subdivision (c) as a result of an ongoing custody dispute
between her parents. DCFS pled: “The [minor’s] mother . . . and father . . . emotionally
abused the child by engaging in ongoing child custody disputes regarding the child. The
parents enmeshed the child in the parents’ ongoing conflicts. The child exhibits
emotional distress and does not wish to visit the father, due to the emotional abuse of the
child by the parents. Such emotional abuse of the child by the parents places the child at
substantial risk of suffering serious emotional damage as evidenced by severe anxiety,
depression, withdrawal and aggressive behavior toward herself and others.”


                                               3
          The juvenile court found a prima facie case for detaining the minor pursuant to
section 300, subdivision (c) and ordered the minor released to mother pending the next
hearing. The court also authorized a mental health assessment for the minor. It ordered
DCFS to provide individual counseling for the minor and to complete a multidisciplinary
assessment of the minor’s psychological status for inclusion in the jurisdiction hearing
report.
          On July 10, 2014, DCFS filed an amended petition alleging that the minor came
within section 300, subdivision (b) [failure to protect], in addition to subdivision (c). The
section 300, subdivision (c) allegations were unchanged from the original petition.
          At a jurisdictional hearing on July 10, 2014, the court sustained the section 300,
subdivision (c) allegation in DCFS’s amended petition and struck the subdivision (b)
allegations. The minor remained released to mother pending the next hearing.
          At a dispositional hearing on August 20, 2014, the court declared the minor a
dependent child of the court pursuant to section 300, subdivision (c), removed her from
father’s custody, and ordered her placed in mother’s home under DCFS supervision.
          On September 4, 2014, mother filed a timely notice of appeal.
                                        CONTENTIONS
          Mother contends: (1) the juvenile court erred in assuming dependency jurisdiction
over the minor in the absence of substantial evidence that the minor faced a risk of
serious emotional damage within the meaning of section 300, subdivision (c); and (2) the
court erred in sustaining DCFS’s section 300, subdivision (c) allegations naming mother
as an offending parent because there was insufficient evidence linking mother’s conduct
to the minor’s emotional distress.
                                         DISCUSSION
          1. Substantial evidence supports juvenile court’s exercise of jurisdiction over the
minor.
          Section 300, subdivision (c) provides that a child is within the jurisdiction of the
juvenile court if “[t]he child is suffering serious emotional damage, or is at substantial


                                                 4
risk of suffering serious emotional damage, evidenced by severe anxiety, depression,
withdrawal, or untoward aggressive behavior toward self or others, as a result of the
conduct of the parent or guardian or who has no parent or guardian capable of providing
appropriate care.”
       As discussed below, mother’s arguments that the juvenile court erred in declaring
the minor a dependent child of the court under this subdivision are without merit.
              a. Standard of appellate review.
       We review the juvenile court’s jurisdictional findings for substantial evidence.
(Los Angeles County Dept. of Children & Family Services v. Superior Court (2013) 215
Cal.App.4th 962, 966; In re R.C. (2012) 210 Cal.App.4th 930, 940.) Under this standard,
we examine the record “to determine whether there is any substantial evidence to support
the juvenile court’s conclusions, and we resolve all conflicts and make all reasonable
inferences from the evidence to uphold the court’s orders, if possible.” (In re David M.
(2005) 134 Cal.App.4th 822, 828; accord, In re Drake M. (2012) 211 Cal.App.4th 754,
763; In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393.)
              b. Substantial evidence supports juvenile court’s jurisdictional finding.
              (1) The minor’s diagnosis of major depressive order.
       Mother concedes that Dr. Reed (a clinical psychologist who has treated the minor)
had determined that the minor “carries a primary diagnosis of Major Depressive
Disorder.” Mother argues, however, that DCFS “seems to have ignored a court order to
provide the court with a multi-disciplinary assessment, including an assessment of [the
minor’s] psychological status. . . . As a result, the court was left without any evidence
elaborating on the practical impact of the minor’s depression, or explaining how her
condition might lead to severe emotional damage. To the contrary, the very limited
evidence related to [the minor’s] functioning undermined the suggestion that the minor’s
depression was severe.”
       Mother’s reply brief reiterates her argument that the “limited evidence”
undermined the juvenile court’s finding that the minor was at risk of suffering severe


                                             5
emotional damage. Mother points out, for example, that the minor was on the honor roll
at school.
       In effect, mother is asking this court to reweigh the evidence with respect to the
severity of the minor’s condition, evidence which the juvenile court considered and
credited. However, “[w]e do not . . . reweigh the evidence” in determining whether
substantial evidence exists to uphold the juvenile court’s jurisdictional findings. (In re
Isabella F. (2014) 226 Cal.App.4th 128, 138.) Dr. Reed’s diagnosis that the minor is
suffering from “Major Depressive Order” provides substantial support for the juvenile
court’s determination that the minor is a person described in section 300, subdivision (c)
[suffering or at substantial risk of suffering serious emotional damage, evidenced by
depression].)
                (2) The juvenile court did not need to await the completion of the
       multidisciplinary mental health assessment before determining jurisdiction over
       the minor.
       Mother’s related argument, i.e., that the juvenile court erred in assuming
jurisdiction over the minor before the completion of the multidisciplinary mental health
assessment, is meritless. The May 8, 2014 order for a mental health assessment expressly
stated the assessment “is to be used solely for the purpose of coordinating/providing
treatment and/or other services for the [minor].” Therefore, the mental health assessment
was not to be used for jurisdictional purposes.
       Accordingly, the juvenile court did not act prematurely in taking jurisdiction over
the minor.
                c. Jurisdictional findings as to both parents.
                (1) Jurisdictional finding against father, who has not appealed, is
       sufficient to support the dependency court’s jurisdiction over the minor.
       Notably, mother does not contend that the juvenile court erred in sustaining the
jurisdictional count against father, who has not appealed. Mother properly concedes that



                                               6
“a jurisdictional finding good against one parent is good against both.” (In re Alysha S.
(1996) 51 Cal.App.4th 393, 397.)
       Due to the dependency law’s “focus on [protecting] the child, it is necessary only
for the court to find that one parent’s conduct has created circumstances triggering
section 300 for the court to assert jurisdiction over the child. [Citations.] Once the child
is found to be endangered in the manner described by one of the subdivisions of section
300 . . . the child comes within the court’s jurisdiction . . . . [Citation.] For jurisdictional
purposes, it is irrelevant which parent created those circumstances. A jurisdictional
finding involving the conduct of a particular parent is not necessary for the court to enter
orders binding on that parent, once dependency jurisdiction has been established.
[Citation.] As a result, it is commonly said that a jurisdictional finding involving one
parent is ‘ “good against both. More accurately, the minor is a dependent if the actions of
either parent bring [her] within one of the statutory definitions of a dependent.” ’
[Citation.]” (In re L.A. (2011) 201 Cal.App.4th 1484, 1491-1492; accord, In re Alysha S.,
supra, 51 Cal.App.4th at p. 397.) Therefore, “an appellate court may decline to address
the evidentiary support for any remaining jurisdictional findings once a single finding has
been found to be supported by the evidence. [Citations.]” (In re L.A., supra, 201
Cal.App.4th at p. 1492.)
       Thus, the jurisdictional finding as against father, who has not appealed, is
sufficient to uphold the juvenile court’s exercise of jurisdiction over the minor.
                (2) Jurisdictional finding against mother is supported by substantial
evidence.
       Moreover, substantial evidence supports the juvenile court’s jurisdictional finding
as to mother.
       Mother contends that even assuming the minor was at risk for severe emotional
damage, there was no substantial evidence linking any behavior by mother to the minor’s
emotional distress. Mother asserts she is a nonoffending parent and that the minor’s
emotional distress is attributable to father alone. The argument is unavailing.


                                               7
       The DCFS investigation revealed that the minor was “caught in between her
parents and the custody battles at Family Law Court.” The DCFS social worker observed
that “some of the quotes made by [the minor] sound mature as if she is quoting the
mother and, therefore, the mother appears to be including [the minor] in adult
conversations and [it] may also be that mother is alienating [the minor] from her father.”
A police report from February 2013, following a response to mother’s home, indicated
“there is an ongoing problem with the child’s parents and there have been numerous
DCFS reports generated for similar allegations.” The April 30, 2014 police report stated
mother “encourage[ed] her daughter to go to juvenile hall instead of her court-ordered
visitation” with father. On this record, the juvenile court properly could conclude that
mother’s conduct contributed to the minor’s suffering, or being at substantial risk of
suffering, serious emotional damage.
                                     DISPOSITION
       The order declaring the minor a dependent child of the court pursuant to section
300, subdivision (c), is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EDMON, P. J.


We concur:




                     KITCHING, J.                              EGERTON, J.*



*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             8